DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November 16, 2021 is acknowledged.  
Claims 1, 12, and 20 were amended.
Claim 4 was cancelled.
Claims 1-3, 5-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shilane [8712978] in view of Subramanian [10262024].

With regard to claim 1, Shilane teaches A method for deleting objects from a storage system (Shilane, Column 10, line 19-20 “garbage collection process”), the method comprising:
identifying a similarity group in the storage system (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”) that is impacted by a garbage collection operation (Shilane, Column 13, lines 57-58 “a sanitation process can be used in combination with the garbage collection process”)  and that is associated with an object to be deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided”);
retrieving a deletion [identifier]… (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”; Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”) …, wherein the deletion [identifier]… identifies the object to be deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”);
identifying a structure storing segments of the object (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), wherein the structure stores segments of the object as the data chunks (Id) and live segments as the live chunks (Id) associated with other live objects in the storage system as the live data chunks referenced by a valid or active file managed by the system (Id);
marking the live segments in the identified structure (Shilane, Column 10, lines 37 “identify each live data chunk”);
copying only the live segments to a new structure (Shilane, Column 10, lines 63-65 “copying the live data chunks to a new location”); and
deleting the object by removing the identified structure from the storage system to remove the segments of the object (Shilane, Column 10, lines 63-65 “copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).
Shilane does not explicitly teach that the identifiers are a deletion record from a deletion bucket that receives a plurality of objects that have been deleted or partially written.
retrieving a deletion record as the deletion markers (Subramanian, Column 11, lines 58-60 “A deletion marker indicating that the data object is to be deleted may be stored (as discussed below at 460) if the update is authorized to perform so that when processing subsequent read or update requests it maybe discernable that the data object is marked for deletion (e.g., by a background cleanup process)”) from a deletion bucket as the storage of the deletion markers (Id) that receives a plurality of deletion records as the markers (Id) of objects as data objects (Id) that have been deleted as deleted data objects (Id) or partially written, wherein the deletion record as the markers (Id) identifies the object to be deleted as the deletion marker indicating the data object that is to be deleted (Id).


With regard to claims 2 and 13 the proposed combination further teaches performing elements a) through e) for each of the similarity groups associated with the object to be deleted (Shilane, Column 13, lines 66-67 “The file descriptor can then be traversed to identify references to data chunks that serve as base chunks for delta encoded data chunks”) and 
performing the elements a) through e) for all objects being deleted from the storage system (Shilane, Column 6, lines 39-43 “The garbage collection module 161 traverses the data storage units 108, 109, 110 to find ‘dead’ data chunks that are data chunks that are no longer referenced by any file recipes in the delta compression system 104 or by any data chunks that have been delta compressed”).

With regard to claim 3 the proposed combination further teaches wherein the object is an existing data object as data in the storage system (Shilane, Column 3, lines 47-55 “a delta compression system is a data storage system having a set of storage units… Each of the storage units is configured to store data chunks… Each data chunk is formed through a specific policy, e.g. by breaking a file up based on  or wherein the object is an object that was not fully written.

With regard to claim 5 the proposed combination further teaches wherein the deletion record (Shilane, Column 13, lines 62-64 “An identifier for a deleted file can be provided as an input or similarly received”; Subramanian, Column 11, lines 58-60 “A deletion marker indicating that the data object is to be deleted may be stored (as discussed below at 460) if the update is authorized to perform so that when processing subsequent read or update requests it maybe discernable that the data object is marked for deletion (e.g., by a background cleanup process)”) includes or references a recipe for the object (Shilane, Column 13, lines 65-67 “The file descriptor can then be traversed to identify references to data chunks”; Column 2, lines 35-37 “The file has a recipe for reconstruction, which consists of a list of fingerprints and related information corresponding to the chunks stored in the backup data storage system”; Note the limitation “recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identify the slices of an object”), further comprising determining a slice recipe for the object as the metadata value (Shilane, Column 3, lines 63-65 “a ‘sketch’ which is a metadata value that is generated by resemblance hash or similar algorithm to be used to identify similar data chunks”; Note the limitation “slice recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identifies the similarity group and subgroup for a slice of an associated object”) and determining the similarity group from the slice recipe as the identified similar data chunks (Shilane, Column 3, lines 63-65 “a ‘sketch’ which is a metadata value that .

With regard to claims 6 and 15 the proposed combination further teaches wherein the identified structure comprises at least one of a subgroup (Shilane, Column 7, lines 47-20 “the data chunks can be further sub-divided into sub-chunks… The principles and features described herein in relation to chunks would be understood by one skilled in the art to be generally applicable to sub-chunks as well”) and a compression region (Shilane, Column 7, lines 30- “Data stored in the data storage units can be stored in a compressed form”) and wherein the new structure (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location”) comprises a new compression region (Shilane, Column 7, lines 30- “Data stored in the data storage units can be stored in a compressed form”).

With regard to claims 7 and 16 the proposed combination further teaches marking the live segments based on object recipes associated with live objects stored in the storage system (Shilane, Column 10, lines 39-44 “the files are tracked as a set of file recipes, which identify each of the data chunks that constitute a particular file.  Thus, each file recipe is traversed and each of the data chunks referenced by the file recipe is added to a live chunk list”).

With regard to claims 8 and 17 the proposed combination further teaches including the new structure (Shilane, Column 10, liens 63-65 “copying the live data  in the similarity group (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”).

With regard to claim 9, the proposed combination further teaches creating a deletion record for the object as the deletion markers that identify the deleted file (Subramanian, Column 11, lines 58-60 “A deletion marker indicating that the data object is to be deleted may be stored (as discussed below at 460) if the update is authorized to perform so that when processing subsequent read or update requests it maybe discernable that the data object is marked for deletion (e.g., by a background cleanup process)”; Shilane, Column 13, lines 62-64 “An identifier for a deleted file can be provided as an input or similarly received).
 
With regard to claims 10 and 18, Shilane does not explicitly teach when the object is an unfinished object, deleting the object when the unfinished object has not been completed for a predetermined period of time.  Subramanian teaches when the object is an unfinished object as the incomplete updates (Subramanian, Column 13, lines 53-55 “a roll-back technique may be implemented to remove incomplete updates that are not performed for the data object after a period of time”; Column 14, lines 54-55 “a clean-up or garbage collection algorithm maybe implemented to remove older versions of a data object after a period of time”), deleting the object as removing (Id) when the unfinished object  as the incomplete update (Id) has not been completed for a predetermined period of time as the period of time (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the garbage collection process taught by Shilane to perform the timed cleanup operation using the roll-back techniques taught by Subramanian as it yields the predictable results of providing a means of dealing with complications that may occur during update operations when a device is interrupted due to a system failure (Subramanian, Column 13, lines 47-50).  The proposed combination would improve data consistency within the system.

With regard to claims 11 and 19 the proposed combination further teaches wherein marking the live segments ensures that unreferenced segments are not carried forward to the new structure (Shilane, Column 10, lines 64-67 “deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).

With regard to claim 12 Shilane teaches A non-transitory computer readable medium comprising computer executable instructions (Shilane, Column 5, lines 5-15 “a set of data storage units… processing system... working memory… the processing system executes instructions to implement the garbage collection module…”) for performing a method for deleting objects from a storage system (Shilane, Column 10, line 19-20 “garbage collection process”), the method comprising:
identifying a similarity group in the storage system (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”) that is impacted by a garbage collection operation (Shilane, Column 13, lines 57-58 “a sanitation process can be used in combination with the garbage collection process”)  and that is associated with an object to be deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided”);
retrieving a deletion [identifier]… (Shilane, Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”; Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”) …, wherein the deletion [identifier]… identifies the object to be deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided as an input or similarly received by the sanitation process”);
identifying a structure storing segments of the object (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), wherein the structure stores segments of the object as the data chunks (Id) and live segments as the live chunks (Id) associated with other live objects in the storage system as the live data chunks referenced by a valid or active file managed by the system (Id);
marking the live segments in the identified structure (Shilane, Column 10, lines 37 “identify each live data chunk”);
copying only the live segments to a new structure (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location”); and
deleting the object by removing the identified structure from the storage system to remove the segments of the object (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the identification of a file to be deleted (Shilane, Column 13, lines 63-67) by storing deletion markers as taught by Subramanian as it yields the predictable results of making the file discernable during a background cleanup process (Subramanian, Column 11, lines 58-60).

With regard to claim 14, the proposed combination further teaches wherein the deletion record (Shilane, Column 13, lines 62-64 “An identifier for a deleted file can be provided as an input or similarly received”; Subramanian, Column 11, lines 58-60 “A deletion marker indicating that the data object is to be deleted may be stored (as discussed below at 460) if the update is authorized to perform so that when processing subsequent read or update requests it maybe discernable that the data object is marked for deletion (e.g., by a background cleanup process)”) identifies the object to be deleted (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided and wherein the deletion record includes or references a recipe for the object (Shilane, Column 13, lines 65-67 “The file descriptor can then be traversed to identify references to data chunks”; Column 2, lines 35-37 “The file has a recipe for reconstruction, which consists of a list of fingerprints and related information corresponding to the chunks stored in the backup data storage system”; Note the limitation “recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identify the slices of an object”), further comprising determining a slice recipe for the object as the metadata value (Shilane, Column 3, lines 63-65 “a ‘sketch’ which is a metadata value that is generated by resemblance hash or similar algorithm to be used to identify similar data chunks”; Note the limitation “slice recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identifies the similarity group and subgroup for a slice of an associated object”) and determining the similarity group from the slice recipe as the identified similar data chunks (Shilane, Column 3, lines 63-65 “a ‘sketch’ which is a metadata value that is generated by resemblance hash or similar algorithm to be used to identify similar data chunks”).

 A method for deleting objects from a storage system (Shilane, Column 10, line 19-20 “garbage collection process”), the method comprising:
creating a deletion [identifier]… for an object that is to be deleted from the storage system (Shilane, Column 13, lines 62-64 “An identifier for a deleted file can be provided as an input or similarly received”) …, wherein the deletion record allows an object recipe to be determined (Shilane, Column 13, lines 65-67 “The file descriptor can then be traversed to identify references to data chunks”; Column 2, lines 35-37 “The file has a recipe for reconstruction, which consists of a list of fingerprints and related information corresponding to the chunks stored in the backup data storage system”; Note the limitation “recipe for the object” has been interpreted in view of Paragraph [0015] of the specification to “identify the slices of an object”);
identifying a similarity group in the storage system (Shilane, Column 3, lines 63-65 “each data chunk is associated with a ‘sketch’ which is a metadata value that is generated by a resemblance has or similar algorithm to be used to identify similar data chunks”) that is impacted by a garbage collection operation (Shilane, Column 13, lines 57-58 “a sanitation process can be used in combination with the garbage collection process”) and that is associated with an object to be deleted from the deletion record (Shilane, Column 13, lines 63-64 “An identifier for a deleted file can be provided”);
identifying a subgroup (Shilane, Column 7, lines 47-53 “the data chunks can be further sub-divided into sub-chunks.  Sub-chunk deduplication can then be employed to further reduce duplication by dividing data into smaller chunks.  The principles and  and compression regions associated with the object (Shilane, Column 10, lines 35-39 “The garbage collection process traverses the data structure containing the data chunks themselves or the metadata of the data chunks to identifies each live data chunk that is referenced by a valid or active file managed by the delta compression system”; Column 6, lines 54-55 “The process identifies each data chunk of a file that is designated for deletion”), wherein the compression regions store segments of the object as the data chunks (Id) and store live segments as the live chunks (Id) associated with other live objects in the storage system as the live data chunks referenced by a valid or active file managed by the system (Id);
marking the live segments in the identified structure based on live object recipes (Shilane, Column 10, lines 37 “identify each live data chunk”);
copying only the live segments in the compression regions to new compression regions (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location”); and
deleting the object by removing the identified compression regions from the storage system to remove the segments of the object (Shilane, Column 10, liens 63-65 “copying the live data chunks to a new location, deleting the discarded data chunks in a current location or similarly reclaiming the resources of the ‘dead’ data chunks that did not make the live chunk list.”).
Shilane does not explicitly teach creating a deletion record… storing the deletion record in a deletion bucket that is configured to receive a plurality of deletion records of creating a deletion record for an object that is to be deleted from the storage system as the deletion markers (Subramanian, Column 11, lines 58-60 “A deletion marker indicating that the data object is to be deleted may be stored (as discussed below at 460) if the update is authorized to perform so that when processing subsequent read or update requests it maybe discernable that the data object is marked for deletion (e.g., by a background cleanup process)”) and storing the deletion record in a deletion bucket as the storage of the deletion markers (Id) that is configured to receive a plurality of deletion records as the markers (Id) of objects as the data objects (Id) that have been deleted as deleted data objects (Id) or partially written. 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the identification of a file to be deleted (Shilane, Column 13, lines 63-67) by storing deletion markers as taught by Subramanian as it yields the predictable results of making the file discernable during a background cleanup process (Subramanian, Column 11, lines 58-60).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 10-14, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 15 of copending Application No. 16/265491 in view of Subramanian [10262024]. This is a provisional nonstatutory double patenting rejection.  One of ordinary skill in the art would have deemed it obvious to combine the subject matter presented in claims 1, 3, 4, and 15 of 16/265491 claimset as it yields the predictable results of providing determining the objects to be deleted.
Instant Claims


1, 12, and 20…

identifying a similarity group in the storage system that is impacted by a garbage collection operation and that is associated with an object to be deleted;




retrieving a deletion record from a deletion bucket that receives a plurality of deletion records of objects that have been deleted or partially written, wherein the deletion record identifies the object to be deleted


identifying a structure storing segments of the object, wherein the structure stores segments of the object and live segments associated with other live objects in the storage system;
marking the live segments in the identified structure;





copying only the live segments to a new structure; and




deleting the object by removing the identified structure from the storage system to remove the segments of the object.










2 and 13 …further comprising performing elements a) through e) for each of the similarity groups associated with the object to be deleted and performing the elements a) through e) for all objects being deleted from the storage system.


3.    The method of claim 1, wherein the object is an existing data object or wherein the object is an object that was not fully written.




5 and 14.    The method of claim 4, wherein the deletion record includes or references a recipe for the object, further comprising determining a slice recipe for the object and determining the similarity group from the slice recipe.











8 and 17.    The method of claim 1, further comprising including the new structure in the similarity group.








10 and 19.    The method of claim 1, further comprising, when the object is an unfinished object, deleting the object when the unfinished object has not been completed for a predetermined period of time.



11 and 19. The method of claim 1, wherein marking the live segments ensures that unreferenced segments are not carried forward to the new structure.


Co-pending Application 16/265491 Claim set Dated 2/22/2021
1.    A method for cleaning deleted objects from a
…identifying impacted similarity groups that are impacted by a garbage collection operation, wherein the impacted similarity groups include segments associated with deleted objects and segments associated with live objects;
determining sizes of the impacted similarity groups individually …

     	16. wherein the deletion records are stored in a deletion bucket of the de-duplicated storage system and wherein the deletion records include at least the object recipe.



1. …identifying live segments in the impacted similarity groups associated with the live objects;





3. The method of claim 1, wherein removing the segments associated with the deleted objects includes copying the segments associated with the live objects to a new structure such that the new structure does not store the segments that are no longer referenced by live objects.

Claim 1… removing the segments associated with the deleted objects;
updating the impacted similarity groups to reflect the segments associated with the deleted objects have been removed.
4. The method of claim 3, further comprising deleting a structure storing the 


One of ordinary skill would reasonably identify that the disclosed operations would be run for each identified group and each identified object being deleted.





One of ordinary skill in the art would reasonably identify that an object may only be deleted if it exists, thereby the disclosed device would be expected to operate on objects that are existing data objects.




9.    The method of claim 8, further comprising retrieving
records corresponding to the deleted objects, wherein the records identify at least object recipes for the impacted similarity groups and similarity subgroups and wherein the impacted similarity groups are identified from slice recipes associated with the object recipes.
One of ordinary skill in the art have deemed it reasonably to used this type of deletion technique to perform the removing of the segments recited in claim 1 as it yields the predictable results of identifying the object to be deleted.

3. The method of claim 1, wherein removing the segments associated with the deleted objects includes copying the segments associated with the live objects to a new structure such that the new 


Subramanian teaches the use of garbage collection at predetermined periods of time (Column 14, lines 54-56) to perform roll-back techniques (Column 13, lines 53-55) as it yields the predictable results of providing a means of ensuring data consistency by periodically removing data which can be corrupted upon device interruptions (Subramanian, Column 13, lines 45-50).

3. The method of claim 1, wherein removing the segments associated with the deleted objects includes copying the segments associated with the live objects to a new structure such that the new structure does not store the segments that are no longer referenced by live objects.



Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of copending Application No. 17/124962 in view of Subramanian.  This is a provisional nonstatutory double patenting rejection. One of ordinary skill in the art would have deemed it obvious to combine the subject matter presented in claims 14 and 15 of 17/124962 claimset as it yields the predictable results of providing determining the objects to be deleted.
Instant Claims



1, 12, and 20. A method for deleting objects from a storage system, the method comprising:


identifying a similarity group in the storage system that is impacted by a garbage collection operation and that is associated with an object to be deleted;
retrieving a deletion record from a deletion bucket that receives a plurality of deletion records of objects that have been deleted or partially written, wherein the deletion record identifies the object to be deleted

identifying a structure storing segments of the object, wherein the structure stores segments of the object and live segments associated with other live objects in the storage system;

marking the live segments in the identified structure;

copying only the live segments to a new structure; and

deleting the object by removing the identified structure from the storage system to remove the segments of the object.











3.    The method of claim 1, wherein the object is an existing data object or wherein the object is an object that was not fully written.




5 and 14.    The method of claim 4, wherein the deletion record includes or references a recipe for the object, further comprising determining a slice recipe for the object and determining the similarity group from the slice recipe.


6 and 15.    The method of claim 1, wherein the identified structure comprises at least one of a subgroup and a compression region and wherein the new structure comprises a new compression region.

7 and 16.    The method of claim 1, further comprising marking the live segments based on object recipes associated with live objects stored in the storage system.





8 and 17.    The method of claim 1, further comprising including the new structure in the similarity group.










9.    The method of claim 1, further comprising creating a deletion record for the object.






10 and 19.    The method of claim 1, further comprising, when the object is an unfinished object, deleting the object when the unfinished object has not been completed for a predetermined period of time.

11 and 19. The method of claim 1, wherein marking the live segments ensures that unreferenced segments are not carried forward to the new structure.
Co-pending application 17/124962 claim set 3/26/2021

14. A non-transitory computer readable medium comprising computer executable instructions that, when executed, perform a method of a garbage collection operation, the method comprising: 

identifies impacted similarity groups and determine the sizes of the impacted similarity groups; …

15.  wherein impacted similarity groups are identified from a deletion bucket, which stores information related to deleted objects.



14. …identifies one or more impacted similarity groups within a compression region, wherein the impacted similarity groups includes one or more segments to be deleted; mark the impacted similarity groups; …
mark live segments within an impacted similarity group; and 

copy forward the live segments into a new compression region.  

One of ordinary skill in the art would reaconize that the claimed device is a garbage collection device which has copied the live segments, and is intended to delete the dead segments.  Therefore it would have been obvious to impelemnt the device to delete the object containing the dead objects after the live objects had been copied over.  The purpose of the device is to perform garbage collection of the dead objects.


One of ordinary skill would reasonably identify that the disclosed operations would be run for each identified group and each identified object being deleted.




One of ordinary skill in the art would reasonably identify that an object may only be deleted if it exists, thereby the disclosed device would be expected to operate on objects that are existing data objects.



 14. …copy forward the live segments into a new compression region.  



16. The non-transitory computer readable medium of claim 14, wherein the information related to deleted objects includes slices associated with deleted objects and impacted similarity groups can be determined from the slices associated with deleted objects.  

19. (New) The non-transitory computer readable medium of claim 14, wherein the worker marks live fingerprints segments by obtaining slice recipes for slices of live objects, identifying from the slice recipe whether the similarity group associated with that slice is an impacted similarity group, and records the live fingerprint segment in a live segment structure.  

14. … identifies one or more impacted similarity groups within a compression region, wherein the impacted similarity groups includes one or more segments to be deleted; mark the impacted similarity groups; …


copy forward the live segments into a new compression region.  


Subramanian teaches maintaining a store of deletion markers.  One of ordinary skill in the art would have considered it obvious to have modified the device to use such techniques as it provides a reliable means of identifying which records need to be deleted.

Subramanian teaches the use of garbage collection at predetermined periods of time (Column 14, lines 54-56) to perform roll-back techniques (Column 13, lines 53-55) as it yields the predictable results of providing a means of ensuring data consistency by periodically removing data which can be corrupted upon device interruptions (Subramanian, Column 13, lines 45-50).

One of ordinary skill in the art would recognize that within the device, when the live segments are copied, and the original structure deleted, that would ensure that all unreferenced segments are not carried forward.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 of copending Application No. 16/402288 in view of Subramanian.  This is a provisional nonstatutory double patenting rejection. 
Instant Claims


1, 12, and 20. A method for deleting objects from a storage system, the method comprising:

identifying a similarity group in the storage system that is impacted by a garbage collection operation and that is associated with an object to be deleted;

retrieving a deletion record from a deletion bucket that receives a plurality of deletion records of objects that have been deleted or partially written, wherein the deletion record identifies the object to be deleted


identifying a structure storing segments of the object, wherein the structure stores segments of the object and live segments associated with other live objects in the storage system;

marking the live segments in the identified structure;
copying only the live segments to a new structure; and
deleting the object by removing the identified structure from the storage system to remove the segments of the object.

2 and 13 …further comprising performing elements a) through e) for each of the similarity groups associated with the object to be deleted and performing the elements a) through e) for all objects being deleted from the storage system.

3.    The method of claim 1, wherein the object is an existing data 



5 and 14.    The method of claim 4, wherein the deletion record includes or references a recipe for the object, further comprising determining a slice recipe for the object and determining the similarity group from the slice recipe.



6 and 15.    The method of claim 1, wherein the identified structure comprises at least one of a subgroup and a compression region and wherein the new structure comprises a new compression region.





7 and 16.    The method of claim 1, further comprising marking the live segments based on object recipes associated with live objects stored in the storage system.
8 and 17.    The method of claim 1, further comprising including the new structure in the similarity group.

9.    The method of claim 1, further comprising creating a deletion record for the object.






10 and 19.    The method of claim 1, further comprising, when the object is an unfinished object, deleting the object 





11 and 19. The method of claim 1, wherein marking the live segments ensures that unreferenced segments are not carried forward to the new structure.


1. In a computing system… for performing a garbage collection operation…

Generating recipes that identify locations of live segments in the identified regions of the identified container;


Subramanian teaches the use of a deletion marker store to indicate buckets to be deleted.  One of ordinary skill in the art would reasonably identify this as an obvious variation of the claimed device as it provides a means of tracking objects that need to be deleted.

… identifying containers to be cleaned in the cloud storage, wherein the identified containers contain regions, where some of the regions include both dead segments and live segments… 

… performing the recipes by the functions, wherein the functions copy the live segments to new regions in new containers from the identified containers and then deletes the identified container. 




One of ordinary skill would reasonably identify that the disclosed operations would be run for each identified group and each identified object being deleted.



One of ordinary skill in the art would reasonably identify that an object may only be deleted if it exists, thereby the disclosed device would be expected to operate on objects that are existing data objects.

5.     The method of claim 1, further comprising identifying metadata of LO and Lp containers stored in the cloud storage from the metadata for the cloud tier, the metadata of the LO and Lp containers including fingerprints of segments in the LO and Lp containers.
2. The method of claim 1, wherein the regions comprise compression regions, wherein each recipe identifies at least a container, a location of a live-compression region in the container, a size of the live-compression region, and a destination container for storing the live segments, wherein the live segments are stored in a new compression region in the destination container.
4. The method of claim 1, further comprising updating the metadata to reflect the locations of the regions in the new containers stored in the cloud tier after performing the recipes.



Subramanian teaches the use of a deletion marker store to indicate buckets to be deleted.  One of ordinary skill in the art would reasonably identify this as an obvious variation of the claimed device as it provides a means of tracking objects that need to be deleted.

Subramanian teaches the use of garbage collection at predetermined periods of time (Column 14, lines 54-56) to perform roll-back techniques (Column 13, lines 53-55) as it yields the predictable results of providing a means of ensuring data consistency by periodically removing data which can be corrupted upon device interruptions (Subramanian, Column 13, lines 45-50).

One of ordinary skill in the art would recognize that within the device, when the live segments are copied, and the original structure deleted, that would ensure that all unreferenced segments are not carried forward.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of copending Application No. 16/395974 in view of Subramanian.  This is a provisional nonstatutory double patenting rejection.
Instant Claims


1, 12, and 20. A method for deleting objects from a storage system, the method comprising:




identifying a similarity group in the storage system that is impacted by a garbage collection operation and that is associated with an object to be deleted;


retrieving a deletion record from a deletion bucket that receives a plurality of deletion records of objects that have been deleted or partially written, wherein the deletion record identifies the object to be deleted


identifying a structure storing segments of the object, wherein the structure stores segments of the object and live segments associated with other live objects in the storage system;


marking the live segments in the identified structure;



copying only the live segments to a new structure; and


deleting the object by removing the identified structure from the storage system to remove the segments of the object.



3.    The method of claim 1, wherein the object is an existing data object or wherein the object is an object that was not fully written.






5 and 14.    The method of claim 4, wherein the deletion record includes or references a recipe for the object, further comprising determining a slice recipe for the object and determining the similarity group from the slice recipe.

6 and 15.    The method of claim 1, wherein the identified structure comprises at least one of a subgroup and a compression region and wherein the new structure comprises a new compression region.

7 and 16.    The method of claim 1, further comprising marking the live segments based on object recipes associated with live objects stored in the storage system.


8 and 17.    The method of claim 1, further comprising including the new structure in the similarity group.

9.    The method of claim 1, further comprising creating a deletion record for the object.






10 and 19.    The method of claim 1, further comprising, when the object is an unfinished object, deleting the object when the unfinished object has not been completed for a predetermined period of time.





11 and 19. The method of claim 1, wherein marking the live segments ensures that unreferenced segments are not carried forward to the new structure.


1. In a computing system that provides an active tier of data and a cloud tier of data in a cloud, a method for performing a garbage collection operation in the cloud tier, the method comprising:


processing metadata for the cloud tier by a garbage collection engine to identify containers to be cleaned, wherein the identified containers contain compression regions;

Subramanian teaches the use of a deletion marker store to indicate buckets to be deleted.  One of ordinary skill in the art would reasonably identify this as an obvious variation of the claimed device as it provides a means of tracking objects that need to be deleted.

generating recipes that identify locations of the live compression regions in the identified container to be cleaned, wherein the identified containers contain compression regions;

determining which of the compression regions are dead compression regions and which of the compression regions are live compression regions;


… copies the live compression regions to new containers…

and then deletes the identified containers.






One of ordinary skill would reasonably identify that the disclosed operations would be run for each identified group and each identified object being deleted.



One of ordinary skill in the art would reasonably identify that an object may only be deleted if it exists, thereby the disclosed device would be expected to operate on objects that are existing data objects.


5. The method of claim 1, wherein the metadata includes metadata of L0 and Lp containers stored in the cloud, the metadata of the L0 and Lp containers stored in the cloud including fingerprints of segments in the L0 and Lp containers.

4.  The method of claim 1, further comprising updating the metadata to reflect the locations of the live compression regions in the new containers stored in the cloud tier after performing the recipes.


1. generating recipes that identify locations of the live compression regions in the identified container to be cleaned, wherein the identified containers contain compression regions;

1. … copies the live compression regions to new containers…


Subramanian teaches the use of a deletion marker store to indicate buckets to be deleted.  One of ordinary skill in the art would reasonably identify this as an obvious variation of the claimed device as it provides a means of tracking objects that need to be deleted.

Subramanian teaches the use of garbage collection at predetermined periods of time (Column 14, lines 54-56) to perform roll-back techniques (Column 13, lines 53-55) as it yields the predictable results of providing a means of ensuring data consistency by periodically removing data which can be corrupted upon device interruptions (Subramanian, Column 13, lines 45-50).

One of ordinary skill in the art would recognize that within the device, when the live segments are copied, and the original structure deleted, that would ensure that all unreferenced segments are not carried forward.



Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/395966 in view of Subramanan.  This is a provisional nonstatutory double patenting rejection.

Instant Claims


1, 12, and 20. A method for deleting objects from a storage system, the method comprising:


a)    identifying a similarity group in the storage system that is impacted by a garbage collection operation and that is associated with an object to be deleted;






retrieving a deletion record from a deletion bucket that receives a plurality of deletion records of objects that have been deleted or partially written, wherein the deletion record identifies the object to be deleted



b)    identifying a structure storing segments of the object, wherein the structure stores segments of the object and live segments associated with other live objects in the storage system;
c)    marking the live segments in the identified structure;



d)    copying only the live segments to a new structure; and





e)    deleting the object by removing the identified structure from 

2 and 13 …further comprising performing elements a) through e) for each of the similarity groups associated with the object to be deleted and performing the elements a) through e) for all objects being deleted from the storage system.

3.    The method of claim 1, wherein the object is an existing data object or wherein the object is an object that was not fully written.




5 and 14.    The method of claim 4, wherein the deletion record includes or references a recipe for the object, further comprising determining a slice recipe for the object and determining the similarity group from the slice recipe.
6 and 15.    The method of claim 1, wherein the identified structure comprises at least one of a subgroup and a compression region and wherein the new structure comprises a new compression region.
7 and 16.    The method of claim 1, further comprising marking the live segments based on object recipes associated with live objects stored in the storage system.
8 and 17.    The method of claim 1, further comprising including the new structure in the similarity group.

9.    The method of claim 1, further comprising creating a deletion record for the object.










10 and 19.    The method of claim 1, further comprising, when the object is an unfinished object, deleting the object when the unfinished object has not been completed for a predetermined period of time.



11 and 19. The method of claim 1, wherein marking the live segments ensures that unreferenced segments are not carried forward to the new structure.

1.  In a computing system that provides an active tier of
data and a cloud tier of data, a method for performing a garbage collection operation in the cloud tier, the method comprising:
processing metadata in the computing system for the cloud tier by a garbage collection engine to identify containers in the cloud tier to be cleaned, wherein the identified containers contain compression regions, wherein at least some of the compression regions include both dead segments and live segments that are encrypted;

Subramanian teaches the use of a deletion marker store to indicate buckets to be deleted.  One of ordinary skill in the art would reasonably identify this as an obvious variation of the claimed device as it provides a means of tracking objects that need to be deleted.

generating recipes that identify locations of the live segments and of the dead segments in the compression regions In the identified containers;
sending the recipes to a microservice operating in a cloud;
 performing the recipes by the microservice, wherein the microservice decrypts the compression regions in the identified containers Including the compression regions that Include both dead segments and live segments, and copies only the live segments to compression regions in new containers from the identified containers;
encrypting the live segments in the compression regions in the new containers; and
deleting the identified containers after the recipes have been performed to 

One of ordinary skill would reasonably identify that the disclosed operations would be run for each identified group and each identified object being deleted.



One of ordinary skill in the art would reasonably identify that an object may only be deleted if it exists, thereby the disclosed device would be expected to operate on objects that are existing data objects.


1. generating recipes that identify locations of the live segments and of the dead segments in the compression regions In the identified containers;


sending the recipes to a microservice operating in a cloud;
 performing the recipes by the microservice, wherein the microservice decrypts the compression regions in the identified containers Including the compression regions that Include both dead segments and live segments, and copies only the live segments to compression regions in new containers from the identified containers;




Subramanian teaches the use of a deletion marker store to indicate buckets to be deleted.  One of ordinary skill in the art would reasonably identify this as an obvious variation of the claimed device as it provides a means of tracking objects that need to be deleted.

Subramanian teaches the use of garbage collection at predetermined periods of time (Column 14, lines 54-56) to perform roll-back techniques (Column 13, lines 53-55) as it yields the predictable results of providing a means of ensuring data consistency by periodically removing data which can be corrupted upon device interruptions (Subramanian, Column 13, lines 45-50).

One of ordinary skill in the art would recognize that within the device, when the live segments are copied, and the original structure deleted, that would ensure that all unreferenced segments are not carried forward.


Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.

With regard to claim 1 applicant argue that Subramaniam does not tach a deletion bucket but rather a general reference to the deletion marker being stored.
In response to the preceding argument applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There has been no definition or suggestion of what the term “deletion bucket” includes.  One of ordinary skill in the art may reasonably interpret the storage of the deletion markers as a ‘deletion bucket’ as it they represent a storage area for the 
Based on the above reasoning the applied art reads on the claim language.

With regard to claim 1 applicant argues that Subramaniam does not teach objects that have been deleted or partially written, arguing that files to be deleted are not the same as objects that have been deleted or partially written.
In response to the preceding argument it should be noted that Subramaniam is marking the files as “to be deleted” in response to a user perfor4ming an update to a data object (Column 11, lines 41-42) in which the update has requested the object to be deleted (Column 11, lines 58-59).  One of ordinary skill in the art would recognize that these are the files that the user has deleted, and that the marking of the file as “to be deleted” is an internal flag that is used to trigger the object to be removed during a garbage cleanup operation.  Thus one of ordinary skill in the art would recognize the marking of a file as “to be deleted” as being substantially equivalent as setting a record identifying the object to be deleted.  Please note that the claim language is written in the alternative format, such that objects are not required to be “partially written” as long as they have “been deleted”.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156